DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20110248863) in view of Official Notice.
Regarding claim 1, the claimed logic being executed by the processor to: select an environmental safety condition for the device based on a physical location of the device; and select a device behavior for the device is met by the user device receiving an alert text notification message, processing the alert, storing the alert information locally in the device database, then checking to see if the device is in a location that is in the affected area of the alert, then notifying the user of the alert (Johnson: paragraphs 100-117).
The claimed processor; and a memory for storing logic is not specifically disclosed by Johnson. However, Johnson does disclose that the mobile device is a mobile telephone (Johnson: figures 9 and 
The claimed device behavior comprising a vibration pattern produced by the device that is based on the environmental safety condition is not specifically disclosed by Johnson. Examiner takes Official Notice that it is well known in the art to use different vibration patterns to indicate different detected conditions. Modifying Johnson to include different vibration patterns would make the device more flexible by allowing the user to be notified of different detected conditions. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Johnson according to Official Notice
Regarding claim 8, the claimed logic is further executed by the processor to: receive a pattern of user input into an input mechanism of the device; and place the device into an operational mode based on the pattern of user input is not specifically disclosed by Johnson. Examiner takes Official Notice that it is well known in the art for a mobile telephone to have a passcode to unlock the telephone and that by unlocking the telephone it would place it into an operational mode that allows access to the telephone. Modifying Johnson to include a passcode for unlocking the telephone would increase the security of the system by providing the user with a means to lock and unlock the mobile phone. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Johnson according to Official Notice.
Regarding claim 10, the claim is interpreted and rejected as claim 8 stated above.

Regarding claim 12, the claimed logic is further executed by the processor to: track the physical location of the device; and wherein the environmental safety condition is selectively adjusted based on a change in the physical location is met by the user device receiving an alert text notification message, processing the alert, storing the alert information locally in the device database, then checking to see if the device is in a location that is in the affected area of the alert, then notifying the user of the alert (Johnson: paragraphs 100-117).
Regarding claim 13, the claimed logic is further executed by the processor to generate a warning message when the device enters the physical location and the physical location corresponds to a restricted virtual geo-fenced area is not specifically disclosed by Johnson. Examiner takes Official Notice that the use of geo-fence notifications is well known in the art. Modifying Johnson to include a geo-fenced area for generating a warning based on location would increase the overall safety of the system by providing the user with additional contextual indications. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Johnson according to Official Notice.
Regarding claim 14, the claim is interpreted and rejected as claim 1 stated above.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Official Notice and further in view of Nepo (US 20150137972).
Regarding claim 2, the claimed vibration pattern comprises a first vibration pattern when the environmental safety condition is a first environmental safety condition and the vibration pattern comprises a second vibration pattern when the environmental safety condition is a second environmental safety condition, the first environmental safety condition being different from the second environmental safety condition is not specifically disclosed by Johnson and Official Notice. Nepo teaches a notification system that uses differing vibration patterns to indicate different types of notifications to a .

Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Official Notice and further in view of Jackson (US 20070262857).
Regarding claim 3, the claimed logic is further executed by the processor to receive an indication that an emergency event has occurred; and capture image or video content during the emergency event is not specifically disclosed by Johnson. Jackson teaches a camera for automatically capturing images or video of an environmental condition when such environmental condition is detected. Modifying Johnson to automatically use the camera located in its mobile telephone to capture images or video when it receives an indication of an environmental alert would increase the utility of the device by providing the user with a means to automatically document the current event. Therefore it would have been obvious to one of ordinary skill in the art to modify Johnson according to Jackson.
Regarding claim 4, the claimed logic is further executed by the processor to: record the physical location and a time of the emergency event is not specifically disclosed by Johnson and Jackson. Examiner takes Official Notice that it is well known in the art for electronic devices to record time and location of sensed events. Modifying Johnson and Jackson ton record physical location and time of an emergency event would increase the overall utility of the system by providing additional information to the user regarding emergency events. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Johnson and Jackson according to Official Notice.

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Official Notice and further in view of Kreiner (US 20140191873).
Regarding claim 11, the claimed logic is further executed by the processor to transmit an alert message to one or more trusted contacts when the device enters a location that comprises the environmental safety condition, and the environmental safety condition that is indicative of danger is not specifically disclosed by Johnson and Official Notice. Kreiner teaches an environmental alert device that automatically contacts a third party when an alert is determined to exist (Kreiner: paragraph 48). Modifying Johnson and Official Notice to automatically contact a third party when an alert is received would increase the overall safety of the device by providing a user with a means by which to contact additional help in case it is needed. Therefore it would have been obvious to one of ordinary skill in the art to modify Johnson and Official Notice according to Kreiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,792,807. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same claim limitations. See below for claim concordance between this application and the ‘807 patent.
Claim
Application
9,792,807
1
A device, comprising: a processor; and a memory for storing logic
A device, comprising: a processor; and a memory for storing logic (cl 1)
 
the logic being executed by the processor to: select an environmental safety condition for the device based on a physical location of the device
the logic being executed by the processor to: select an environmental safety condition for the device based on a physical location of the device (cl 1)
 
and select a device behavior for the device, the device behavior comprising a vibration pattern produced by the device that is based on the environmental safety condition
select a device behavior for the device, the device behavior comprising a vibration pattern produced by the device that is based on the environmental safety condition (cl 1)
2
wherein the vibration pattern comprises a first vibration pattern when the environmental safety condition is a first environmental safety condition and the vibration pattern comprises a second vibration pattern when the environmental safety condition is a second environmental safety condition, the first environmental safety condition being different from the second environmental safety condition
wherein the vibration pattern comprises a first vibration pattern when the environmental safety condition is a first environmental safety condition and the vibration pattern comprises a second vibration pattern when the environmental safety condition is a second environmental safety condition, the first environmental safety condition being different from the second environmental safety condition (cl 2)
3
wherein the logic is further executed by the processor to:  receive an indication that an emergency event has occurred; and capture image or video content during the emergency event
wherein the logic is further executed by the processor to: receive an indication that an emergency event has occurred; and capture image or video content during the emergency event (cl 3)
4
wherein the logic is further executed by the processor to: record the physical location and a time of the eneigency event
wherein the logic is further executed by the processor to: record the physical location and a time of the emergency event (cl 4)
5
wherein the logic is further executed by the processor to: determine if the device belongs to a user pool; and store the image or video content captured by the device for the user pool
wherein the logic is further executed by the processor to: determine if the device belongs to a user pool; and store the image or video content captured by the device for the user pool (cl 5)
6
wherein the user pool is based upon at least one pool attribute
wherein the user pool is based upon at least one pool attribute (cl 6)
7
wherein the logic is further executed by the processor to transmit an anonymized report to a repository that is descriptive of an emergency event occurring in the physical location
transmit an anonymized report to a repository that is descriptive of an emergency event occurring in the physical location (cl 1)
8
wherein the logic is further executed by the processor to: receive a pattern of user input into an input mechanism of the device; and place the device into an operational mode based on the pattern of user input
wherein the logic is further executed by the processor to: receive a pattern of user input into an input mechanism of the device; and place the device into an operational mode based on the pattern of user input (cl 7)
9
wherein the logic is further executed by the processor to: receive a pattern of user input into an input mechanism of the device; and define the environmental safety condition based on the pattern of user input
wherein the logic is further executed by the processor to: receive a pattern of user input into an input mechanism of the device; and define the environmental safety condition based on the pattern of user input (cl 8)
10
wherein the logic is further executed by the processor to place the device into an operational mode based on the pattern of user input
wherein the logic is further executed by the processor to place the device into an operational mode based on the pattern of user input (cl 9)
11
wherein the logic is further executed by the processor to:  transmit an alert message to one or more trusted contacts when the device enters a location that comprises the environmental safety condition, and the environmental safety condition that is indicative of danger
wherein the logic is further executed by the processor to: transmit an alert message to one or more trusted contacts when the device enters a location that comprises the environmental safety condition, and the environmental safety condition that is indicative of danger (cl 10)
12
wherein the logic is further executed by the processor to: track the physical location of the device; and wherein the environmental safety condition is selectively adjusted based on a change in the physical location
wherein the logic is further executed by the processor to: track the physical location of the device; and wherein the environmental safety condition is selectively adjusted based on a change in the physical location (cl 11)
13
wherein the logic is further executed by the processor to generate a warning message when the device enters the physical location and the physical ]ocation corresponds to a restricted virtuar geo-fenced area
wherein the logic is further executed by the processor to generate a warning message when the device enters the physical location and the physical location corresponds to a restricted virtual geo-fenced area (cl 12)
14
A method, comprising monitoring a location of one or more devices of a plurality of devices
A method, comprising monitoring a location of one or more devices of a plurality of devices (cl 13)
 
selecting an environmental safety condition for the one or more devices using the location
selecting an environmental safety condition for the one or more devices using the location (cl 13)
 
and  selecting a device behavior for the one or more devices, the device behavior comprising a physical response produced by the one or more devices that is based on the environmental safety condition and the location
selecting a device behavior for the one or more devices, the device behavior comprising a physical response produced by the one or more devices that is based on the environmental safety condition and the location (cl 13)
15
receiving from at least a portion of the plurality of devices, anonymized reports of emergency incidents, wherein each of the emergency incidents comprises a location; grouping the anonymized reports into groups based on any of: the location; and user pools defined by portions of the plurality of devices that are related to one another by at least one pool attribute
receiving from at least a portion of the plurality of devices, anonymized reports of emergency incidents, wherein each of the emergency incidents comprises a location; grouping the anonymized reports into groups based on any of: the location; and user pools defined by portions of the plurality of devices that are related to one another by at least one pool attribute (cl 13)
16
continually reviewing the anonymized reports from the plurality of devices, and based on the continual review: re-selecting the environmental safety condition for at least one of the one or more devices; and  re-selecting the device behavior for the at least one of the one or more devices, the device behavior comprising a vibration pattern produced by the device that is based on the environmental safety condition
continually reviewing the anonymized reports from the plurality of devices, and based on the continual review: re-selecting the environmental safety condition for at least one of the one or more devices; and re-selecting the device behavior for the at least one of the one or more devices, the device behavior comprising a vibration pattern produced by the device that is based on the environmental safety condition (cl 14)
17
generating directions or instructions that direct a user of the one or more devices along a path that avoids dangerous locations within a location that includes the environmental safety condition
generating directions or instructions that direct a user of the one or more devices along a path that avoids dangerous locations within a location that includes the environmental safety condition (cl 15)
18
receiving: a destination for at least one device of the plurality of devices; and outputting a warning message to the at least one devices that includes an alternative destination that avoids the environmental safety condition
receiving: a destination for at least one device of the plurality of devices; and outputting a warning message to the at least one devices that includes an alternative destination that avoids the environmental safety condition (cl 16)
19
transmitting an alert message to one or more trusted contacts when the one or more devices enters a location that comprises the environmental safety condition, and the environmental safety condition that is indicative of danger
transmitting an alert message to one or more trusted contacts when the one or more devices enters a location that comprises the environmental safety condition, and the environmental safety condition that is indicative of danger (cl 17)
20
wherein the plurality of devices comprise a user pool and the environmental safety condition is determined by messages gathered from the user pool, wherein the environmental safety condition is a near-real time environmental safety condition
wherein the plurality of devices comprise a user pool and the environmental safety condition is determined by messages gathered from the user pool, wherein the environmental safety condition is a near-real time environmental safety condition (cl 18)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118.  The examiner can normally be reached on MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689